Case 1:17-cv-09330-VM-JLC Document 145 Filed 08/20/19 Page 1 of 2

Jamie R. Wozman

77 Water Street, Suite 2100

New York, New York 10005

Jamie.Wozman@lewisbrisbois.com

BRISBOIS Direct: 212.232.1346

LEWIS BRISBOIS BISGAARD & SMITH LLP

August 20, 2019 File No. 50031.135

Magistrate Judge James L. Cott
United States District Court
Southern District of New York
500 Pearl Street, Room 1360
New York, New York 10007

Re: Shulman, et. al. v. Becker & Poliakoff, LLP, et. al., No. 17-cv-09330

Dear Magistrate Judge Cott:

We represent defendant law firm Becker & Poliakoff, LLP (“B&P”) in the above
referenced action.

Below is B&P’s proposed schedule through the full submission of plaintiffs’ class
certification motion:

(1) October 4, 2019 = defendant Helen Chaitman to file her Answer to the Second
Amended Class Action Complaint and Jury Demand;

(2) December 16, 2019 = depositions of individually named parties to be completed;

(3) January 20, 2020 = plaintiffs to file their motion to certify the class;

(4) February 24, 2020 = defendants to file their opposition to plaintiffs’ motion to certify
the class;

(5) March 9, 2020 = plaintiffs to file their reply papers in further support of their motion
to certify the class.

 

 

 

It is B&P’s position that the questions directed to the defendants during their
depositions should be limited to questions pertaining to the breach of fiduciary duty and unjust
enrichment claims except that questions may be asked of them regarding the breach of
contract and fraud claims, as they relate to the individually named plaintiffs only. This position
is in alignment with the prior agreement between counsel for all parties that pre-certification
discovery on the fraud and breach of contract claims would be limited to the individually
named plaintiffs.

 

ARIZONA * CALIFORNIA » COLORADO + CONNECTICUT + FLORIDA * GEORGIA « ILLINOIS + INDIANA * KANSAS + KENTUCKY

LOUISIANA »* MARYLAND » MASSACHUSETTS * MISSOURI «+ NEVADA + NEW JERSEY + NEW MEXICO » NEW YORK

NORTH CAROLINA * OHIO + OREGON * PENNSYLVANIA + RHODE ISLAND + TEXAS » WASHINGTON * WEST VIRGINIA
4835-8079-4529.1
Case 1:17-cv-09330-VM-JLC Document 145 Filed 08/20/19 Page 2 of 2

Magistrate Judge James L. Cott
Page 2

It is also B&P’s position that expert discovery should not precede plaintiffs’ filing of their
motion to certify the class. For this matter to proceed as a class action, plaintiffs must first
satisfy four requirements: 1) numerosity ("the class is so numerous that joinder of all members
is impracticable"); 2) commonality ("there are questions of law or fact common to the class");
3) typicality ("the claims or defenses of the representative parties are typical of the claims or
defenses of the class"); and 4) adequacy of representation ("the representative parties will
fairly and adequately protect the interests of the class"). Fed. R. Civ. P. 23(a). In addition, the
Second Circuit has also "recognized an implied requirement of ascertainability in Rule 23,'
which demands that a class be 'sufficiently definite so that it is administratively feasible for the
court to determine whether a particular individual is a member." /n re Petrobras Securities,
862 F.3d 250, 260 (2d Cir. 2017) (quoting Brecher v. Republic of Argentina, 806 F.3d 22, 24
(2d Cir. 2015)).

Whether the defendants breached their fiduciary duty’ by allegedly representing “net
winners” and “net losers” simultaneously goes directly to the merit of whether a conflict of
interest existed by virtue of this simultaneous representation. Conversely, it does not relate to
the above enumerated factors that the Court must examine in determining whether a class
should be certified. This is not an instance where discovery relating to class issues overlap
substantially with, or are enmeshed with, the merit of plaintiffs’ breach of fiduciary duty claim.
In light of the foregoing, and the time and expense associated with expert discovery of at least
three experts, such discovery should not precede plaintiffs’ application to certify the class.

 

 

’ The only cause of action asserted in the operative pleading for which expert opinions will
be offered.

LEWIS BRISBOIS BISGAARD & SMITH LLP
www.lewisbrisbois.com

4835-8079-4529.1
